EXECUTION VERSION


NOTE AND SECURITIES PURCHASE AND MUTUAL RELEASE AGREEMENT
This NOTE AND SECURITIES PURCHASE AND MUTUAL RELEASE AGREEMENT (this
“Agreement”), dated as of October 24, 2017, is by and between Function(x) Inc.,
a Delaware corporation (the “Company”), Robert F.X. Sillerman (“Sillerman”), and
the holder of the Note (as defined herein) signatory hereto (the “Holder”). The
Company and the Holder are hereinafter jointly referred to as “Parties” and
individually, a “Party.”
RECITALS
WHEREAS, pursuant to that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of July 8, 2016, by and between the Company and assignor
to Holder, the Company issued $3,000,000 original principal amount of 12%
Secured Convertible Promissory Note Due July 8, 2017 (the “Original Note”);
WHEREAS, on April 18, 2017, the Company and Holder entered into that certain
Exchange Agreement (the “Exchange Agreement”) with respect to the Original Note,
whereby the Company exchanged with the Holder the Original Note for: (A) a new
12% Secured Convertible Promissory Note in the original principal amount of
$3,284,000 due June 1, 2017 (the “New Note”), which was convertible into shares
of the Company’s common stock, par value $0.001 per share (the “Common Stock”),
at a conversion price of $1.05 per share; and (B) 440 shares of the Company’s
Series F Convertible Preferred Stock, par value $0.001 per share (“Series F
Stock”), each pursuant to the terms, and subject to the conditions, set forth in
the Exchange Agreement; and
WHEREAS, the Company desires to purchase the New Note and the Series F Stock
from the Holder, and the Holder desires to sell the New Note and the Series F
Stock to the Company, pursuant to the terms, and subject to the conditions, set
forth herein; and
WHEREAS, in connection herewith, the Parties have entered into an Escrow
Agreement, together with Grushko & Mittman, P.C., as escrow agent (“Escrow
Agent”), dated as of the date hereof (the “Escrow Agreement”), pursuant to which
each of the Company and the Chief Executive Officer of the Company, Sillerman,
have agreed to deposit with the Escrow Agent any cash payable to the Holder
pursuant to any Installment Payment (as defined below) and the Confessions of
Judgment (as defined below), to be released pursuant to and in accordance with
the terms of this Agreement and the Escrow Agreement;
WHEREAS, each of the Company and Sillerman have agreed to provide a Confession
of Judgment (as defined below) to be held by the Escrow Agent and to be released
pursuant to and in accordance with the terms of the Escrow Agreement; and
WHEREAS, in consideration of the Parties’ agreements contained herein with
respect to the Installment Payments (as defined below) and the Escrow Agreement,
the Company and the Holder desire to compromise and settle any and all claims
between them relating to the New Note, the Series F Stock and release and
forever discharge each other from all duties, obligations, covenants and
representations under or arising out of the New Note, the Series F Stock and to
relinquish all of their respective rights, powers, privileges, interests and
claims under or arising out of the New Note or the Series F Stock, pursuant to
and in accordance with the terms of this Agreement.
AGREEMENTS
NOW THEREFORE, in consideration of the foregoing and the mutual releases and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
1.Confessions of Judgment. In consideration of the mutual release contained in
Section 3 and the other agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Company and Sillerman:
(a)    Company Confession of Judgment. The Company shall execute an Affidavit of
Confession of Judgment (the “Company Confession of Judgment”), reasonably
acceptable to the Holder, acknowledging a debt owed to the Holder in an
aggregate amount equal to a maximum of Four Million Dollars ($4,000,000) (the
“Maximum Settlement Amount”) and to provide such Company Confession of Judgment
to the Escrow Agent simultaneously with the execution of this Agreement, to be
held by the Escrow Agent pursuant to and in accordance with the terms of the
Escrow Agreement and this Agreement. The Parties hereby agree that if the
Company or Sillerman makes a payment or payments to the Escrow Agent in an
aggregate amount equal to the sum of the initial four (4) Installment Payments
due to the Holder pursuant to the terms of Section 2 hereof on or before the due
date of the fourth (4th) Installment Payment (i.e. January 24, 2018), the Escrow
Agent shall, immediately and without further requirements or instruction, return
the Company Confession of Judgment to the Company; provided, however, in the
event the Holder has not received an aggregate amount equal to the sum of the
initial four (4) Installment Payments due to the Holder pursuant to the terms of
Section 2 hereof on or before the due date of the fourth (4th) Installment
Payment (i.e. January 24, 2018), the Parties agree that the Escrow Agent shall,
immediately and without further requirements or instruction, release the Company
Confession of Judgment to the Holder and that the Holder may enter the Company
Confession of Judgment in a court of competent jurisdiction.
(b)    Sillerman Confession of Judgment. The Company shall cause Sillerman to
execute an Affidavit of Confession of Judgment (the “Sillerman Confession of
Judgment” and together with the Company Confession of Judgment, the “Confessions
of Judgment”), reasonably acceptable to the Holder, acknowledging a debt owed to
the Holder in an aggregate amount equal to the Maximum Settlement Amount and to
provide such Sillerman Confession of Judgment to the Escrow Agent simultaneously
with the execution of this Agreement, pursuant to and in accordance with the
terms of the Escrow Agreement and this Agreement. The Parties hereby agree that
if the Company or Sillerman makes a payment or payments to the Escrow Agent in
an aggregate amount equal to the sum of the initial four (4) Installment
Payments due to the Holder pursuant to the terms of Section 2 hereof on or
before the due date of the fourth (4th) Installment Payment (i.e. January 24,
2018), the Escrow Agent shall immediately and without further requirements or
instruction return the Sillerman Confession of Judgment to Sillerman; provided,
however, in the event the Holder has not received an aggregate amount equal to
the sum of the initial four (4) Installment Payments due to the Holder pursuant
to the terms of Section 2 hereof on or before the due date of the fourth (4th)
Installment Payment (i.e. January 24, 2018), the Parties agree that the Escrow
Agent shall, immediately and without further requirements or instruction,
release the Silerman Confession of Judgment to the Holder and that the Holder
may enter the Sillerman Confession of Judgment in a court of competent
jurisdiction.
2.    Installment Payments to the Holder. In consideration of the mutual release
contained in Section 3 and the other agreements contained herein, and other good
and valuable consideration and sufficiency, of which are hereby acknowledged by
Company and Sillerman, the Company shall pay to the Escrow Agent by wire
transfer of immediately available funds, an aggregate amount equal to Three
Million Dollars ($3,000,000) (the “Note Purchase and Settlement Amount”), and
instruct the Escrow Agent to pay to the Holder by wire transfer of immediately
available funds, each Installment Payment (as defined below) promptly after the
deposit of such Installment Payment with the Escrow Agent. Such Note Purchase
and Settlement Amount shall be payable to the Holder in fifteen (15) monthly
cash installments (each, an “Installment Payment” and collectively, the
“Installment Payments”), payable as follows: (i) the first fourteen (14)
Installment Payments shall be in an aggregate amount equal to $125,000; and (ii)
the final Installment Payment shall be in an aggregate amount equal to the
greater of (x) $1,250,000 or (y) the remaining unpaid balance of the Note
Purchase and Settlement Amount. Each Installment Payment shall be due and
payable by wire transfer of immediately available funds to the account
identified in the wire instructions set forth on the Holder’s signature page
hereto as of the twenty-fourth (24th) day of each succeeding calendar month
(each, an “Installment Payment Due Date”). If any Installment Payment Due Date
shall fall on a day that is not a Business Day, then such Installment Payment
shall be due and payable on the next succeeding Business Day. For purposes of
this Agreement, the term “Business Day” shall mean any day other than a
Saturday, a Sunday or a legal holiday or a day on which banking institutions are
authorized or obligated by law to close in New York.
Commencing with the fourth (4th) Installment Payment, if, any Installment
Payment is not paid by or on behalf of the Company on any such Installment
Payment Due Date, then the remaining unpaid balance of the Note Purchase and
Settlement Amount shall immediately come due payable; provided, however, that if
(a) the Holder has not received an aggregate amount equal to the initial seven
(7) Installment Payments due to the Holder pursuant to the terms of this Section
2 on or before the seventh (7th) month anniversary of the date hereof, then the
unliquidated Note Purchase and Settllement Amount shall automatically increase
to an aggregate amount equal to $4,000,000, less any amounts paid by or on
behalf of the Company to the Holder pursuant to already paid Installment
Payments and be immediately due and shall immediately come due payable; or (b)
the Company pays to the Holder an amount equal to the initial seven (7)
Installment Payments on or before the seventh (7th) month anniversary of the
date hereof, but fails to timely make any of the subsequent Installment
Payments, then the unliquidated Note Purchase and Settlement Amount shall
automatically increase to an aggregate amount equal to $3,500,000, less any
amounts paid by or on behalf of the Company to the Holder pursuant to already
paid Installment Payments and shall immediately come due payable. For the
avoidance of doubt, the Parties agree that any Installment Payments made by or
on behalf of the Company pursuant to this Agreement shall reduce
dollar-for-dollar the total amount owed by the Company to the Holder with
respect to the New Note and the Series F Stock.
3.    Note and Securities Purchase; Mutual Release.
(a)    Settlement. By execution of this Agreement, the Holder acknowledges and
confirms that, effective upon the indefeasible and timely payment of all the
amounts payable by the Company pursuant to Section 2 above (subject to the
applicable cure period, if any), all obligations and liabilities of the Company
and its Releasees (as defined below) relating to the New Note and the Series F
Stock shall be deemed to be fully satisfied and the New Note and any
certificates evidencing the Series F Stock shall be delivered by the Holder to
the Company for cancellation. Each of the Parties acknowledges that the mutual
release contained in Section 3(b) (the “Mutual Release”) constitutes a material
inducement upon which the other Parties are relying and will rely in entering
this Agreement, and each Party agrees that any breach by such Party of the
Mutual Release shall be deemed to constitute a material breach of this Agreement
by such Party. The Parties further acknowledge and agree that this Agreement may
be plead or asserted by or on behalf of any Party as a defense and a complete
bar to any action or claim that may be brought against or involving such Party
by any other Party or person purporting to act on behalf of any other Party with
respect to the obligations and covenants contained in the New Note or the Series
F Stock.
(b)    Mutual Release. The Company and Sillerman hereby releases and discharges,
unconditionally, absolutely and forever, the Holder, and its Releasees (as
defined below) and the Holder hereby releases and discharges, unconditionally,
absolutely and forever, the Company and its Releasees, from and against any and
all actions, causes of action, suits, liabilities, losses, costs, debts, dues,
sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands whatsoever of every kind and
description, whether arising under common law, rule, regulation, statute, in
law, admiralty or equity, against the Parties and their Releasees, that the
undersigned, on its own behalf and on behalf of its heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may, have for, upon, by reason of or arising out of the Original Note,
the Exchange Agreement, the Series F Stock or the New Note and any and all
disclosures, representations and/or warranties made in connection therewith and
any and all matters related to any of the forgoing, whether or not known or
unknown (collectively, the “Released Note Claims”); provided, however, this
paragraph does not and is not intended to release any Party from its obligations
under (i) this Agreement, (ii) the Escrow Agreement, (iii) any other agreement
with the Company or available to the Holder with respect to any debt obligation
or security of the Company other than the New Note or the Series F Stock, or
(iv) or any indemnification rights available to the Holder under any agreement
or at law or equity. For purposes hereof, the term “Releasees” means, with
respect to any Party, such Party’s heirs, executors, administrators, parent
company, holding company, subsidiaries, successors, assigns, predecessors, past
and present, officers, directors, principals, control persons, past and present
employees and registered representatives, insurers, representatives, and
attorneys, provided that any such Release must acknowledge the status of every
other Releasee as a Releasee hereunder.
(c)    Return of Installment Payments. In the event the Holder is required for
any reason to return any portion of the Installment Payments to be made pursuant
to Section 2 to the Company, any successor of the Company, bankruptcy trustee,
or any other person or entity, then the Holder’s releases, waivers and
settlements contained in this Agreement shall be null and void ab initio and the
Holder will be restored to all of the Holder’s rights, claims, and entitlements
as they existed prior to the execution of this Agreement and the Company will
not receive credit for any payment which is actually returned.
4.    Representations and Warranties.
(a)    The Company hereby represents and warrants to the Holder, and the Holder
hereby represents and warrants to the Company that:
(i)    Such Party has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and the transactions contemplated
hereby, and, if such Party is a legal entity, has taken or caused to be taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby, and the representative
executing this Agreement on its behalf is authorized to do so.    
(ii)    This Agreement constitutes the valid and legally binding obligations of
such Party enforceable against such Party in accordance with its terms, except
as enforceability may be limited by principles of equity or by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally.
(iii)    Such Party is the sole owner of the actual or alleged claims, rights,
causes of action, and other matters which are released by it under Section 3 and
has not sold, assigned, pledged, transferred (or purported to have sold,
assigned, pledged, or transferred), whether by written or oral agreement,
operation of law or otherwise, any right, title, or interest in any claim
covered by the Mutual Release.
(iv)    Except as provided herein, there is no restriction, direct or indirect,
on the agreements made or the actions taken or to be taken by it pursuant to
this Agreement and there is no litigation pending or threatened against such
Party that would affect the right or ability of such Party to consummate the
transactions contemplated hereby.
(b)    The Holder further represents and warrants to the Company that the Holder
is the sole beneficial and record owner of the New Note and Series F Stock, each
issued to the Holder pursuant to the Exchange Agreement, free and clear of all
liens, claims, pledges, charges, defects in title, security interests or
encumbrances, whether arising under contract, by operation of law or otherwise.
5.    Confidentiality. The Parties understand and agree that this Agreement,
including facts and circumstances and all matters related to the subject of this
Agreement, and the terms or substance of this Agreement, shall forever be deemed
confidential between the Parties. Except for tax authorities, accountants and
attorneys, and as required under the statutes, rules or regulations of any
federal or state government, government agency, court of competent jurisdiction
or securities industry self-regulatory organization, of which either Party is a
member, the Parties shall not disclose or divulge this information to others
unless required by lawful order of any court of competent jurisdiction and so as
to enforce the instant agreement. The Parties agree that they shall refrain from
making any disparaging remarks concerning the other Party. Any non-disclosure
provision in this Agreement does not prohibit or restrict the Company or the
Holder (or their respective attorneys) from responding to any inquiry about this
settlement or its underlying facts by the Securities and Exchange Commission,
the Financial Industry Regulatory Authority, or any other self-regulatory
organization. The restriction in this section shall no longer apply upon the
sooner of (i) two years; or (ii) the public disclosure of the terms of this
Agreement by the Company. The Company undertakes to make such disclosures of
this Agreement and the transactions contemplated herein with the Securities and
Exchange Commission as required by applicable law.
6.    Fees and Expenses. Each of the Parties will bear and is responsible for
its own costs, expenses and attorneys’ fees incurred in connection with the
negotiations, preparation, execution and implementation of this Agreement and
the transactions contemplated hereby; provided, however, that the Company agrees
to pay the first twenty thousand dollars ($20,000) of the Holder’s reasonably
incurred legal fees and expenses including expenses of litigation counsel
incurred before the date hereof. Such amount shall be paid to the Escrow Agent
together with the execution of this Agreement.
7.    Acknowledgements. Each Party acknowledges and agrees that: (a) in making
its decision to execute this Agreement and to enter into the transactions
contemplated hereby and thereby, such Party has relied and will rely solely upon
the results of its independent investigation, due diligence review and
verification and the representations, warranties, terms and conditions of this
Agreement, and will not be entitled to rely on any other statements or advice
from the other Parties or their respective affiliates or representatives; (b)
each other Party has not made and is not making any express or implied
representations or warranties to the other Parties, except as expressly set
forth in this Agreement; (c) this Agreement is executed voluntarily by it,
without duress or undue influence on the part of, or on behalf of it; (d) it has
had the opportunity to receive, and has in fact received, representation by
counsel of its choice in the negotiation for, and in the performance and
execution of, this Agreement; (e) it has read this Agreement, had the terms of
this Agreement fully explained to it by its counsel and is fully aware of the
contents of this Agreement and the legal effect thereof, and (f) the
consideration upon receipt by such Party will be actual and adequate. The Holder
further acknowledges and agrees that, in making its decision to execute this
Agreement, (x) it is not relying on the Company to provide it with any
information, facts, projections, forecasts, analysis, documents or materials
that may be relevant to such decision and is making its own decision without any
such reliance, and (y) the Company has made no representation as to the
Company’s financial condition or the treatment of the payments to be made
hereunder by any court of competent jurisdiction.
8.    Tax Liability. No Party has made any promises or representations to
another Party regarding its or their tax liability, if any, for the payments
made in accordance with this Agreement. Each Party is solely responsible for
accounting for that Party’s tax liability and complying with all tax codes and
regulations with respect to the receipt of the funds paid and other
consideration made pursuant to this Agreement
9.    Jointly Drafted. The Parties and their respective counsel mutually
contributed to the preparation of this Agreement and have had the opportunity to
review and revise same. No provision of this Agreement shall be construed
against any Party because that Party or its counsel drafted the provision. All
terms of this Agreement shall be construed equally as to all Parties.
10.    Entire Agreement. This Agreement contains the entire agreement and
understanding concerning the subject matter hereof between the Parties and
supersedes and replaces all prior negotiations, proposed agreement and
agreements, written or oral. Each of the Parties hereto acknowledges that none
of the Parties hereto, agents or counsel of any Party, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.
11.    No Third Party Beneficiaries; Exceptions.  
(a)    This Agreement is made and entered into for the sole protection and
benefit of the Parties and their Releasees and no other person or entity shall
have any right of action hereon, right to claim any right or benefit from the
terms contained herein, or be deemed a third party beneficiary hereunder.
(b)    The Company and Sillerman may enter into an agreement between themselves
regarding how to treat any payments made by Sillerman on behalf of the Company
pursuant to this Agreement.
12.    Notices. Any notices or other communications required or permitted
hereunder will be in writing and will be sufficiently given if delivered
personally, sent by registered mail or certified mail (return receipt
requested), reputable express courier or facsimile. Such notice shall be deemed
effective (a) on the third (3rd) Business Day following the day on which the
notice or other communication is mailed or (b) on the day delivered by other
means in accordance with this Section 12 or, if not a Business Day on the next
succeeding Business Day, to the address as specified in this Section 12
(provided that if given by facsimile, it shall not be valid unless receipt
confirmation is also received). All such notices and communications shall be
delivered to the appropriate parties at the following addresses:
If to the Company:    Function(x) Inc.
902 Broadway, 11th Floor
New York, New York 10010
Telephone No.:(212) 231-0092
Attention: Robert F. X. Sillerman;
Michelle Lanke
E-mail: onerfxs1@gmail.com;
mlanken@functionxinc.com
 
If to the Holder to the address set forth on the counterpart signature page of
this Agreement signed by the Holder.
13.    Amendments. This Agreement may not be modified or amended in any manner
except by an instrument in writing specifically stating that it is a supplement,
modification or amendment to the Agreement and signed by each of the Parties
hereto against whom such modification or amendment shall be claimed to be
effective.
14.    Enforceability. Should any provision of this Agreement be declared or be
determined by any court or tribunal to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be severed and deemed not to be
part of this Agreement.
15.    Governing Law; Consent to Jurisdiction. This Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles. Each of the Parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.
16.    WAIVER OF JURY TRIAL. THE PARTIES WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT
AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.
17.    Counterparts; Headings. This Agreement may be executed in facsimile
counterparts, each of which, when all Parties have executed at least one such
counterpart, shall be deemed an original, with the same force and effect as if
all signatures were appended to one instrument, but all of which together shall
constitute one and the same Agreement. The headings contained in this Agreement
are inserted only for reference as a matter of convenience and in no way define,
limit or describe the scope or intent of this Agreement, and will not affect in
any way the construction, meaning or interpretation of this Agreement.
18.    Acknowledgment of Receipt of Initial Installment Payment. The Parties
acknowledge that a payment of $125,000 was received by the Escrow Agent on
October 2, 2017 from FXM, Inc. on Sillerman’s behalf, and that such amount
represents payment in full of the intial Installment Payment due and payable to
the Holder pursuant to the terms of this Agreement. The Parties acknowledge that
the second (2nd) Installment Payment is due November 24, 2017.
19.    Sillerman Option to Purchase. Notwithstanding anything contained
elsewhere in this Agreement, each of the Company and the Holder agree that
Sillerman has the right to purchase the New Note and the Series F Stock outright
at anytime within sixty (60) days of the date hereof for an aggregate purchase
price of Two Million Five Hundred Thousand Dollars ($2,500,000) less the
aggregate amount of any Installment Payments made to the Holder by or on behalf
of the Company pursuant to this Agreement.
20.    Further Assurances. Each Party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
[signature pages follow]



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the date first above written.
Function(x) Inc.


By:     
Robert F.X. Sillerman
Chief Executive Officer




    
Robert F.X. Sillerman




    
Barry Honig, as Collateral Agent of the Holder




Address for Notices:






        